DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-39 is/are pending.  Claim(s) 3, 6-8, 14, and 16-39 is/are withdrawn.  

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-5, 9-13, and 15 have been considered but are moot in view of the new grounds of rejection.  The Examiner notes the change in prior art was necessitated by the Applicants amendments.
Only Bonutti was re-used herein.  Applicant argues Bonutti teaches the density of the outer layer is greater than that of the inner layer.  The Examiner notes the currently cited relative inner and outer layers meet the claim requirements.  
Applicant equates layer #230 of Bonutti with an inner layer.  However, as shown it is along an edge of the device of Bonutti and is there for exterior to layer #220, or outer.  

Product By Process
The Examiner recognizes claims 9-10 as a "product-by-process" claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).
As a product claim, Examiner has determined claims 9-10 require the lipopolysaccharide (claim 9) or the lipoteichoic acid (claim 10) to comprise the following structural elements: the features of claims 1 and 5.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1-2, 4-5, 9-12, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-6, and 10-15 of copending Application No. 16/790,866. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘866 application claims a device substantially as claimed, but claims the limitations of the device separately and not in combination, as required by the instant application. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the claimed device of the ‘866 application to combine each of its separately claimed limitations into a single device, as it is a mere combination of elements that produces predictable results of an extended release immunomodulatory implant having inner and outer portions, the inner portion having interleukin(s) and the outer portion having an antigen that activates the innate immune system.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 9-10, and 15 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Amodei, et al (Amodei) (US 2011/0027181 A1).
Regarding Claims 1 and 4-5, Amodei teaches an extended release immunomodulatory implant (e.g. [0263], [0266], [0273], extended release; [0277], implant) operatively arranged to facilitate bone morphogenesis (e.g. [0273]), comprising:
an inner portion (e.g. [0273], inner compartment/cavity) including one or more interleukins (e.g. [0289], IL-4 (for claim 4); [0311], [0365]); and, 
an outer portion completely surrounding an inner portion (e.g. [0319], [0212], semi-permeable barrier; [0079]), the outer portion including an antigen (e.g. [0141], [0177], lipopolysaccharide (for claim 5); [0073] location of essential nutrients; [0074] molecules in the cavity egress through the outer portion; therefore, at least during egress the lipopolysaccharide is present in the outer portion) operatively arranged to activate an innate immune system (e.g. [0079] immunogens cause innate immune responses). 

Claims 2 and 15, the outer portion and therefore the implant comprises hydroxyapatite (e.g. [0263], for claim 2) or silicon (e.g. [0092], for claims 2 and 15), or polylactic-co-glycolic acid (e.g. [0224], for claims 2 and 15).
Regarding Claims 9-10, as discussed supra the source of the lipopolysaccharide or lipoteichoic acid is a product-by-process limitation.  Applicant has not shown that the disclosed compounds of Amodei differ from those resulting from the claimed processes.  However, Amodei teaches E. Coli as the source of the immunogen (here, lipopolysaccharide or lipoteichoic acid) at [0090] and Staphylococcus aureus at [0338].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Amodei, et al (Amodei) (US 2011/0027181 A1) as discussed supra in view of Bonutti (US 2018/0008418 Al).
Regarding Claims 11-12, Amodei discloses the invention substantially as claimed but fails to teach 
the inner portion comprises a first density and the outer portion comprises a second density, the first density being greater than the second density, and 
the inner portion comprises a first porosity and the outer portion comprises a second porosity, the second porosity being greater than the first porosity.
Bonutti teaches a layered bone implant where the inner portion comprises a first porosity (e.g. Figure 4B, inner portion #220; [0022], porosity) and the outer portion comprises a second porosity (e.g. Figure 4B, outer portion #230; [0022], porosity), the second porosity being greater than the first porosity (e.g. [0022]). Likewise, the inner portion comprises a first density (e.g. [0022], density of the pores) and the outer portion comprises a second density (e.g. [0022], density of the pores), the first density being greater than the second density (e.g. [0022]).
Desai and Amodei are concerned with the same field of endeavor, namely layered bone implants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amodei such that the inner portion comprises a first density and the outer portion comprises a second density, the first density being greater than the second density and the inner portion comprises a first porosity and the outer portion comprises a second porosity, the second porosity being 
 
Regarding Claim 13, the first and second porosities are connected (to each other) via channels (e.g. Amodei, [0074]; as the material inside the device egresses from interior to exterior, the porosities must be connected; as broadly claimed, these connections are considered channels).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        3/22/2021